

116 HR 78 IH: Judicial Administration and Improvement Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 78IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs (for himself, Mr. Young, and Mr. Duncan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to divide the ninth judicial circuit of the United States into 2 circuits, and for other purposes. 
1.Short titleThis Act may be cited as the Judicial Administration and Improvement Act of 2019. 2.DefinitionsIn this Act: 
(1)Former ninth circuitThe term former ninth circuit means the ninth judicial circuit of the United States as in existence on the day before the effective date of this Act. (2)New ninth circuitThe term new ninth circuit means the ninth judicial circuit of the United States established by the amendment made by section 3. 
(3)Twelfth circuitThe term twelfth circuit means the twelfth judicial circuit of the United States established by the amendment made by section 3. 3.Number and composition of circuitsSection 41 of title 28, United States Code, is amended— 
(1)in the matter preceding the table, by striking thirteen and inserting fourteen; and (2)in the table— 
(A)by striking the item relating to the ninth circuit and inserting the following:     NinthCalifornia, Hawaii, Oregon, Washington, Guam, Northern Mariana Islands.;and (B)by inserting after the item relating to the eleventh circuit the following: 
 
 
 
 
TwelfthAlaska, Arizona, Idaho, Montana, Nevada.. 
4.Number of circuit judgesThe table contained in section 44(a) of title 28, United States Code, is amended— (1)by striking the item relating to the ninth circuit and inserting the following: 
 
 
 
 
Ninth21;and 
(2)by inserting after the item relating to the eleventh circuit the following:     Twelfth8. 5.Places of circuit courtThe table contained in section 48(a) of title 28, United States Code, is amended by inserting after the item relating to the eleventh circuit the following: 
 
 
 
 
TwelfthLas Vegas, Phoenix, Anchorage, Missoula.. 
6.Election of assignment of circuit judges 
(a)In generalEach circuit judge of the former ninth circuit who is in regular active service and whose official duty station on the day before the effective date of this Act— (1)is in California, Oregon, Washington, Guam, Hawaii, or the Northern Mariana Islands shall be a circuit judge of the new ninth circuit as of such effective date; and 
(2)subject to subsection (b), is in Alaska, Arizona, Idaho, Montana, or Nevada, shall be a circuit judge of the twelfth circuit as of such effective date. (b)Election by certain circuit judgesA circuit judge in regular active service as described in subsection (a)(2) may elect to be permanently assigned to the new ninth circuit as of such effective date by notifying the Director of the Administrative Office of the United States Courts of such election. 
(c)VacanciesFor each individual serving in the position of circuit judge of the former ninth circuit whose official duty station on the day before the effective date of this Act is in Alaska, Arizona, Idaho, Montana, or Nevada, after the date on which such individual ceases to serve as a circuit judge, the President shall appoint, by and with the advice and consent of the Senate, 1 additional circuit judge for the twelfth circuit, without regard to whether such individual makes an election described in subsection (b). 7.Election of assignment by senior judgesEach judge who is a senior circuit judge of the former ninth circuit, whose official duty station on the day before the effective date of this Act is in Alaska, Arizona, Idaho, Montana, or Nevada, may elect to be assigned to the new ninth circuit or the twelfth circuit as of such effective date and shall notify the Director of the Administrative Office of the United States Courts of such election. 
8.Authorization of temporary judgeships 
(a)In generalFor each circuit judge in regular active service who elects to be assigned to the new ninth circuit under section 6(b), the President shall appoint, by and with the advice and consent of the Senate, 1 additional circuit judge for the twelfth circuit, resident in the duty station of the circuit judge making the election as of the day before the effective date of this Act. (b)VacanciesFor each appointment made under subsection (a) for the twelfth circuit, an equal number of corresponding vacancies in the position of circuit judge for the twelfth circuit shall not be filled. 
9.Seniority of judges 
(a)In generalThe seniority of each judge— (1)who elects to be assigned to the twelfth circuit under section 6(b); 
(2)who elects to be assigned to the new ninth circuit under section 6(b); or (3)who elects to be assigned to the twelfth circuit under section 7,shall run from the date of commission of such judge as a judge of the former ninth circuit. 
(b)Temporary twelfth circuit judgesThe seniority of each judge appointed under section 8(a) shall run from the date of commission of such judge as a judge of the twelfth circuit. 10.Application to casesThe following apply to any case in which, on the day before the effective date of this Act, an appeal or other proceeding has been filed with the former ninth circuit: 
(1)Except as provided in paragraph (3), if the matter has been submitted for decision, further proceedings with respect to the matter shall be had in the same manner and with the same effect as if this Act had not been enacted. (2)If the matter has not been submitted for decision, the appeal or proceeding, together with the original papers, printed records, and record entries duly certified, shall, by appropriate orders, be transferred to the court to which the matter would have been submitted had this Act been in full force and effect on the date on which such appeal was taken or other proceeding commenced, and further proceedings with respect to the case shall be had in the same manner and with the same effect as if the appeal or other proceeding had been filed in such court. 
(3)If a petition for rehearing en banc is pending on or after the effective date of this Act, the petition shall be considered by the court of appeals to which the petition would have been submitted had this Act been in full force and effect on the date on which the appeal or other proceeding was filed with the court of appeals. 11.Administration (a)In generalThe court of appeals for the ninth circuit as constituted on the day before the effective date of this Act may take such administrative action as may be required to carry out this Act and the amendments made by this Act. 
(b)Administrative terminationThe court described in subsection (a) shall cease to exist for administrative purposes 2 years after the effective date of this Act. 12.Effective dateThis Act and the amendments made by this Act shall take effect 1 year after the date of enactment of this Act. 
13.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act and the amendments made by this Act, including such sums as may be necessary to provide appropriate space and facilities for any judicial positions created by this Act or an amendment made by this Act. 